 


 HR 2695 ENR: To rename the Success Dam in Tulare County, California, as the Richard L. Schafer Dam.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2695 
 
AN ACT 
To rename the Success Dam in Tulare County, California, as the Richard L. Schafer Dam. 
 
 
1.Renaming of dam 
(a)RenamingThe Success Dam in Tulare County, California, shall hereafter be known and designated as the Richard L. Schafer Dam.  (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the dam referred to in subsection (a) shall be considered to be a reference to the Richard L. Schafer Dam.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
